Citation Nr: 0002393	
Decision Date: 01/31/00    Archive Date: 02/02/00

DOCKET NO.  97-26 741A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUES

Entitlement to service connection for a right knee 
disability.

Entitlement to service connection for a left knee disability.


REPRESENTATION

Appellant represented by: Harold R. Moroz, Attorney at Law


ATTORNEY FOR THE BOARD

M. Taylor, Associate Counsel


INTRODUCTION

The veteran had active service from September 1976 to August 
1983.
This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a September 1996 determination from the 
Honolulu, Hawaii, Department of Veterans Affairs (VA) 
Regional Office (RO), which denied service connection for a 
bilateral knee disability.  

In April 1998 the RO denied the veteran's claim to service 
connection for residuals of a crush injury/fracture of the 
right index finger.  The RO notified the veteran of the 
decision by letter dated that same month.  The veteran has 
not appealed the April 1998 rating decision.


FINDINGS OF FACT

1.  The veteran has submitted evidence demonstrating that his 
claim of entitlement to service connection for a left 
bilateral knee disability is plausible.  

2.  All of the relevant evidence necessary for an equitable 
disposition of the veteran's appeal as to service connection 
for a right knee disability has been obtained.

3.  A preponderance of the probative and credible evidence 
shows no right knee complaints or abnormalities during 
service or shortly thereafter and post-service medical 
evidence linking any current right knee disorder to service 
is based on a history that is not considered credible.   


CONCLUSIONS OF LAW

1.  The veteran has submitted evidence of a well-grounded 
claim of entitlement to service connection for a left knee 
disability.  38 U.S.C.A. § 5107 (West  1991).

2.  A right knee disability was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1131, 5107 (West  1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The veteran served in the United States Army from September 
1976 to August 1983, and earned a senior paratrooper badge.  
His service personnel records reflect that he was initially 
assigned to an airborne unit and in mid-1980 was transferred 
to an engineering battalion.  After he was released from 
active duty he apparently was in a reserve unit for about a 
year.  

A service medical record dated in late May 1981 shows the 
veteran was examined for a left knee injury.  Swelling and a 
little discoloration were noted.  The assessment was 
tenderness of the left knee.  A service medical record dated 
June 1, 1981 shows that the veteran reported having twisted 
his left knee while playing softball and that his knee had 
been swollen but the swelling had gone down.  The treatment 
record indicates that there was a slight laxity in the medial 
collateral ligament and the lateral collateral ligament, but 
there was a full range of motion.  The drawer sign was 
negative and moderate edema under the patella was noted.  The 
assessment was moderate knee sprain for which the veteran was 
issued a temporary splint.  Two weeks later the veteran 
complained that his knee hurt on top of the patella upon 
bending the knee.  It was noted that a left knee splint had 
been in place for two weeks. 

On a physical examination in August 1982 for deployment, the 
veteran's lower extremities were found to be normal; the 
veteran gave a history of trick or locked knee.  In an 
undated medical history questionnaire prepared by the veteran 
after his transfer to the 84th Engineer Battalion, he 
reported that he had a "bad left knee" due to a skydiving 
injury.  The separation examination report, dated in May 
1983, shows that the veteran's lower extremities were again 
noted to be normal.  A summary of defects and diagnoses 
reflects a notation of "knee pain from jump status."  The 
examiner indicated that the knee pain was incurred in the 
line of duty.

In August 1983, when the veteran filed his initial claim for 
VA disability benefits, he mentioned a left knee disability, 
indicating that he had sustained a left knee injury in 1978.  

The veteran filed an application for compensation or pension 
in April 1996 in which he reported intense pain in both knees 
since separation from service.  He indicated that he had 
injured his knees "from jump status."  

The veteran was afforded a VA medical examination in June 
1996.  During examination the veteran related that he 
developed painful knees (right worse than left with swelling) 
as a result of many paratrooper jumps performed during active 
service.  He reported that his knee pain became more severe 
in 1990 and that he used braces on both knees.  The veteran 
stated that he felt a sensation of grinding in the knee with 
motion and experienced morning stiffness in his knees.  He 
stated that standing, walking immediately after prolonged 
sitting, and climbing aggravated the pain.  The veteran 
reported that he was unable to bend down when picking up a 
weight and that weight bearing was painful.  The physical 
examination revealed that the veteran's gait, posture and 
carriage were normal and no limping was noted.  The left knee 
had moderate crepitus and tenderness to palpation, but no 
swelling.  The right knee examination revealed moderate 
tenderness to palpation and crepitus.  There was mild 
swelling of the right knee, but no effusion was noted.  The 
examination report shows that the right knee had full range 
of motion, but flexion was indicated to be painful starting 
from 0-90 degrees, and quadriceps muscle strength was 
diminished secondary to pain.  No instability was noted.  The 
assessment was bilateral knee pain, right worse than left, 
with past history of multiple jumps as a paratrooper, 
secondary to patello-femoral syndrome versus degenerative 
joint disease.  An x-ray examination revealed that osseous 
mineralization and alignment were within normal limits.  The 
medial, lateral, and patello-femoral joint spaces appeared to 
be maintained.  The radiographic impression was no acute 
abnormality or significant degenerative change identified. 

The post-service medical evidence shows the veteran was 
treated intermittently for chronic bilateral knee pain 
beginning in approximately 1987.  In a statement of October 
1996 and prepared at the veteran's request, J. Pryor, D.O., 
M. P. H., stated that he had treated the veteran 
intermittently for bilateral knee pain for nine years.  Over 
the past few years the veteran's knee pain had worsened, 
becoming more regular with daily and continual symptoms when 
engaging in everyday activities, such as climbing stairs.  
The doctor stated that the veteran had consistently reported 
that the onset of his condition dated back to his military 
service.  The doctor also noted that the veteran reported 
having made many parachute jumps during service and they 
seemed to him (the veteran) to be related to the onset of his 
chronic knee pain.  The veteran had repeatedly denied knee 
trauma.  The doctor indicated that examinations over the 
years had revealed an increasing degree of bilateral pain 
with normal range of motion, and a consistent, moderate, 
bilateral tenderness to palpation and marked crepitus.  
Occasional mild swelling of the soft tissues bilaterally was 
noted.  The doctor opined that based on the in-service 
history and post-service medical and treatment history, the 
veteran's bilateral knee symptomatology was related to his 
military experience.  

The veteran was afforded an examination at a service 
department hospital in December 1996.  The report reflects 
that he had been a paratrooper in service and had had one 
episode of a right knee injury of "unknown specifics," 
after which he noted the insidious and persistent onset of 
anterior knee pain.  Symptoms had been increasing over the 
last few years.  Examination revealed bilateral crepitus, 
range of motion from 0 to 130 degrees, anterior patellar 
grind with pain, and negative Lachman, drawer and McMurray's 
tests.  X-ray studies showed mild chondral surface changes of 
the left patellar.  The diagnosis was bilateral patello-
femoral syndrome with impairment of activity.   


Criteria

Pursuant to 38 U.S.C.A. § 5107(a), a person who submits a 
claim for benefits under a law administered by the Secretary 
shall have the burden of submitting evidence sufficient to 
justify a belief by a fair and impartial individual that the 
claim is well grounded.  The United States Court of Appeals 
for Veterans Claims (Court) has held that a well-grounded 
claim is "a plausible claim, one which is meritorious on its 
own or capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
§ [5107(a)]."  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  

The Court has also held that although a claim need not be 
conclusive, the statute provides that it must be accompanied 
by evidence that justifies a "belief by a fair and impartial 
individual" that the claim is plausible.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 610 (1992).  

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence to the effect that the claim is 'plausible' 
or 'possible' is required."  Heuer v. Brown, 7 Vet. App. 
379, 384 (1995); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993) (citing Murphy, at 81).  

The Court has held that a well-grounded claim requires 
competent evidence of current disability (a medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  See Epps v. Brown, 126 F.3d. 
1464, 1468 (Fed. Cir. 1997); Caluza v. Brown, 7 Vet. App. 
498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. §§ 1131 (West 1991); 
38 C.F.R. § 3.303 (1999).  

Where certain diseases are manifested to a compensable degree 
within the initial post-service year, service connection may 
also be granted on a presumptive basis. 38 U.S.C.A. §§ 1101, 
1112 (West 1991 & Supp. 1999); 38 C.F.R. §§ 3.307, 3.309 
(1999).

When a disability is not initially manifested during service 
or within an applicable presumptive period, service 
connection may nevertheless be granted for any disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in or aggravated by service.  38 U.S.C.A. § 1113(b) 
(West 1991 & Supp. 1999); 38 C.F.R. § 3.303(d) (1999).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt 
doctrine in resolving each such issue shall be given to the 
veteran.  38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. §§ 
3.102, 4.3 (1999).  

Analysis

Initially, the Board must determine whether the veteran's 
claim is well grounded under 38 U.S.C.A. § 5107(a) (West 
1991).  

The evidence includes service medical and personnel records, 
a private medical statement and VA and service department 
medical examination reports.  

The veteran and his representative argue that the veteran has 
had chronic bilateral knee problems as a result of the 
numerous in-service parachuting jumps he performed.  The 
veteran also contends that the post-service private medical 
treatment report reveals ongoing examination and treatment 
for constant recurrences of bilateral knee pain since 
separation from service, and that his treating physician has 
rendered an opinion relating his bilateral knee disability to 
service.  The veteran claims that the official medical 
examination reports also support his claim of a current 
bilateral knee disability incurred in service.

The service medical records show that the veteran injured his 
left knee in about May 1981, apparently while playing 
softball, and that the injury was diagnosed as a sprain.  
There is no documentation of any subsequent treatment for 
knee problems, although on a deployment examination he gave a 
history of trick or locked knee (not further identified) and 
on an undated medical history form he reported having hurt 
his left knee while skydiving.  Moreover, on the separation 
examination there was a notation of "knee pain from jump 
status," although examination of the lower extremities was 
stated to be normal.  

On a claims form submitted by the veteran in 1983 he 
mentioned a left knee injury, for which he reported in-
service treatment from 1978 to 1981.  After that, the veteran 
was not heard from again until recently, when he claimed a 
bilateral knee disability associated with his jump status 
during service.  There is now of record recent medical 
evidence relating the veteran's military history and 
attributing his current knee problems to service.  In regard 
to the left knee, the claim is well grounded.  There is 
evidence of an in-service left knee injury (although not 
noted to have been from parachuting), evidence of continuing 
symptoms and evidence of a current left knee disability 
linked by a doctor to the veteran's service.  Thus, the claim 
of service connection for a left knee disorder is well 
grounded.  The claim as to this knee must be remanded to the 
RO for additional development, as indicated below.  

In regard to the right knee, although there is no service 
medical record evidence of any right knee injury or of any 
right knee complaints, in-service references to knee symptoms 
that do not identify the knee involved could relate to the 
right knee or to both knees.  Additionally, the veteran's 
statements must generally be accepted as credible for the 
purpose of determining if the claim is well grounded and he 
now reports that he has had bilateral knee pain since his 
separation from service.  Also there is the statement from 
Dr. Pryor linking current right knee problems to service.  
Thus, the Board finds that the claim for service connection 
for a right knee disability also to be well grounded, and the 
RO has obtained the evidence necessary to decide the claim.  

As to whether service connection is warranted for a right 
knee disability, there is no service medical record evidence 
of any right knee injury or of any right knee complaints.  
Although there are two in-service references to knee symptoms 
that do not identify the knee involved and conceivably could 
relate to the right knee or to both knees, no right knee 
abnormality was identified at any time during service and the 
veteran mentioned only a left knee disability on the claims 
form he executed shortly after service.  Thus, there is no 
evidence specifically identifying any right knee injury or 
right knee problems during or soon after service.  Thus, the 
Board does not find the veteran's post-service report of 
injuring his right knee in service to be credible.  There is 
no logical explanation for his claim of only a left knee 
disability soon after service discharge if, in fact, he had 
bilateral knee injuries.  While Dr. Pryor has linked the 
veteran's bilateral knee complaints to service, he has 
reported that the veteran's knee problems seemed to the 
veteran to be linked to in-service parachute jumps and that 
the veteran had reported in-service onset of his problems.  
Thus, the doctor's opinion is predicated on a history stated 
by the veteran rather than a review of the service medical 
records and that history is rejected by the Board as not 
credible.  Moreover, although Dr. Pryor referenced the 
veteran's separation examination, during which, according to 
the veteran, the examiner had noted "bilateral knee pain," 
the actual examination report refers only to "knee pain," 
with no knee abnormalities found on the examination.  Thus, 
there is nothing in the service medical records that 
specifically refers to right knee or bilateral knee symptoms 
and any statement to the contrary by the veteran is 
incorrect.  

It appears from the June 1996 VA examination report that the 
veteran reported having developed bilateral knee pain in 
service, right worse than left.  Again, that history is not 
accepted as credible as explained above, so any linkage of a 
current right knee problem to service based on that history 
is not probative evidence of service incurrence.  The report 
of the December 1996 examination performed at a service 
department facility reflects the veteran's report of a right 
knee injury of unknown specifics in service, along with his 
history of knee symptoms.  Although the examiner diagnosed 
bilateral patellofemoral syndrome, he did not indicate that 
such was due to the claimed in-service right knee injury.  
Thus, this examination report is not of significant value in 
relating any current right knee disability to service.  

In sum, the Board finds that a preponderance of the credible 
and probative evidence shows no right knee disorder in 
service or until several years thereafter.  Any medical 
evidence tending to link such to any incident of service is 
based on an in-service history that is not credible in light 
of the service medical records and the information provided 
by the veteran on his initial VA claims form.  Thus, service 
connection for a right knee disability is denied.  


ORDER

The claim of entitlement to service connection for a right 
knee disability is denied.

The claim of entitlement to service connection for a left 
knee disability is well grounded, and the claim is granted to 
that extent. 


REMAND

In view of the determination above that the veteran's claim 
of service connection for a left knee disability is well 
grounded, the Board finds that additional development of the 
evidence is necessary before a decision can be reached on the 
matter of service connection.  

Since the veteran indicated in his initial VA claims form 
that he had been treated for a left knee injury from 1978 to 
1981 at the Fort Bragg, N.C., Army Hospital, and such records 
are not on file, another attempt to obtain any additional 
service medial records is in order.  Also, a copy of Dr. 
Pryor's actual medical records pertaining to the veteran 
would be helpful.  

Accordingly, the case is REMANDED for the following:

1.  The veteran is advised that he may 
submit additional evidence relating to 
the issue before the Board.  

2.  The veteran should be asked to submit 
any service medical records that he may 
have in his possession.  He should also 
be asked to identify any doctors to whom 
he has expressed left knee complaints at 
any time since his discharge from 
service.  Thereafter, with his consent, 
any named doctors and Dr. Pryor should be 
asked for copies of their complete 
medical records pertaining to the 
veteran.  

3.  The RO should attempt to obtain any 
additional service medical records 
pertaining to the veteran, specifically 
any that reflect outpatient treatment at 
the Army Hospital at Fort Bragg from 1978 
to 1981 for left knee problems, as 
reported by the veteran on his initial VA 
claims form.  The veteran should be 
contacted to provide additional 
information in that regard if necessary 
to assist in locating any records. 

4.  The RO should undertake any 
additional indicted development to ensure 
that the record is complete.  Thereafter, 
the veteran should be afforded an 
examination by a specialist in 
orthopedics to whom the claims file must 
be made available.  The examiner must 
review the file, including the service 
medical records, and examine the veteran.  
Any indicated diagnostic studies should 
be performed.  The examiner should then 
address the following:  (1) what is the 
correct diagnosis of any left knee 
disorder found; (2) based on a review of 
the record, when was any diagnosed left 
knee disorder first shown; (3) if any 
diagnosed left knee disorder was first 
shown after the veteran's separation from 
service what is the etiology of any such 
disorder; (4) what is the basis for the 
answer to number 3.  The report should be 
legibly written and comprehensive.  If 
necessary, the examiner may express an 
opinion in terms of likelihood (that is, 
more likely, less likely or as likely as 
not).  

5.  After the development requested above 
is completed to the extent possible, the 
RO should again review the record.  If 
the decision remains adverse, the 
appellant and his representative should 
be furnished a supplemental statement of 
the case, and afforded a reasonable 
period of time within which to respond 
thereto.  Thereafter, the case should be 
returned to the Board for appellate 
consideration, if otherwise in order.  
The Board intimates no opinion as to the 
ultimate outcome of this case.  The 
appellant need take no action unless 
otherwise notified.

The appellant is advised that he should assist the RO, to the 
extent possible, in the development of his claim, and that 
failure to cooperate may result in an adverse decision.  See 
Wood v. Derwinski, 1 Vet.App. 191, 193 (1991).

This claim must be afforded expeditious treatment by the RO. 
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner. See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes). In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court. See M21-1, Part IV, paras. 8.44- 
8.45 and 38.02-38.03.



		
	JANE E. SHARP
	Member, Board of Veterans' Appeals


 

